Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.   	 Applicants’ arguments and amendments filed on 10/22/2020, overcomes the rejections of record. However, the new grounds of rejection as set forth below are necessitated by considering 112 second paragraph rejection and also considering the rejection of prior claim 4 which was inadvertently omitted in the last office action.  Therefore, the following action is made non-final. 
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn

Status of the application
3.	Claims 1-7, 9-26 are pending in this application.
Claims 1-7, 9- 26 have been rejected. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 7 depend on claim 1. Claims 6, 7 do not recite “of the sweetener composition" OR "of the glycosides in the sweetener composition”. Therefore, it is unclear and it renders claims 6, 7 indefinite.
Claims 10, 11 depend on claim 1. Therefore, as claim 1 recites D, M, N,O is at least 40 wt.%, therefore, it should be 10-60% by weight and not 10-80% by weight which makes claims 10,11 indefinite.

6.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 11 are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this instance, claims 10, 11 recite 10-80% by weight.  However, claims 10, 11 depend on claim 1. Therefore, as claim 1 recites D, M, N, O is at least 40 wt. %, therefore, it should be 10-60% by weight.  Applicant may 

Claim Rejections - 35 USC § 103
7a. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7b. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: a. Determining the scope and contents of the prior art.
a.    Determining the scope and contents of the prior art.
b.    Ascertaining the differences between the prior art and the claims at issue.
c.    Resolving the level of ordinary skill in the pertinent art.
d.    Considering objective evidence present in the application indicating obviousness or non-obviousness.


8.    Claims 1-7, 9,10, 12-19, 21, 23, 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).

9.	Regarding claim 1, 3, 5, 6, NPL Prakash et al. discloses that Rebaudioside M is used as non-calorie sweetener that is 200-350 times sweetener than sugar and having a clean sweet taste with a slight bitter or licorice aftertaste and in food or beverage products which is well suited for blending and is functional in a wide variety of food and beverage products  (Abstract). NPL Prakash et al. also discloses that the amount can be wide range and as an example, it can be 200-600 mg/kg (i.e. 200-600 ppm) or mg/L (ppm)  as nutraceutical (at least in Table 9).  
NPL Prakash et al. is silent about Reb N.
Prakash et al. ‘068 discloses that Reb N can be blended with Reb M in an amount of less than 500 ppm in order to provide as sweetness enhancer (at least in [0039]-[0040]). 
Therefore, the broad range amount can make broad range ratio of RebN/Reb M which overlaps the claim limitation of the ratio of RebN/Reb M greater than 0.10 to meet claim 1. It is to be noted that the at least one of Reb D and Reb M and at least one of Reb O and Reb N can be interpreted as the ration can be for Reb N/RebM also. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Prakash et al. to include the 
It is also to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s)  from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudioside(s)  in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

10.	Regarding claim 2, NPL Prakash et al. discloses that Reb M can be combined with Reb D in an amount of 300 ppm Reb M and 100 ppm Reb D in order to have better blended composition which provides better improvement in sweetness and overall sweetness profile (at least in 3.2 of NPL Prakash et al. 
11.	Regarding claims 4, 7, NPL Prakash et al. discloses Reb M and Reb D.

Therefore, as discussed above, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify NPL Prakash et al. to include the teaching of Prakash et al.’068 to add Reb O as “sweetener enhancer” in order to have desired sweetness with desired taste attributes of the final “sweetener composition”.
It is also to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s)  from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudioside(s)  in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


Prakash et al.’068  also discloses Reb E is a high potency sweetener and Reb E can be used 1-300 ppm in the composition ([0215]).
Therefore, Prakash et al.’068 can, therefore, be used to modify further modified NPL Prakash et al. to add the amount from the disclosed range amount of Reb E ([0215]) which meet the claimed range of 15-80% by weight as claimed in claim 10.
For example, if we consider, as an example, 100 ppm of Reb E (one amount from the disclosed range) from within the disclosed range amount of less than 500 ppm, therefore, Reb M = 300/600=50% by weight, Reb D = 100/600= 16.6% by weight, Reb N = 100/600 = 16.6% by weight and Reb E= 100/600=16.6% by weight can be considered as percent value of the total amount considering 100 percent) (considering ppm is as unit and all the amounts and 100 percent is based on ppm unit).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb E. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb E from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb E in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb E as “high potency sweetener” ([0215] of Prakash et al. ‘068) in order to have desired sweetness with desired taste attributes.

13.	Regarding claims 12, 13, as discussed, it is to be noted that there is no criticality with respect to the concentration of Rebaudioside(s) in the composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount(s) from the disclosed range amount which meet the claimed range amount which will meet the claimed ratio of claims 12, 13 in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudiosides  in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the 
16. 	Regarding claims 14, 15, NPL Prakash et al. discloses that sucrose equivalent (SEV) value measured under acidified condition in a citric acid buffer at pH 3.2 (page 167 second paragraph under Fig 4) of Reb M is at 300 ppm greater than 7.0 and it increases furthermore e.g. at 400 ppm greater than 7.3 and at 600 ppm greater than 8.3 (at least on page 167, Fig 4) as claimed in claims 14, 15.
It is to be noted that Reb M, N, addition improves the sweetness profile (page 168 Figs 4, 5 and 7 in Fig 7, it recites “combinations have more sweetness” page 169, under 3.2 e.g. ‘M=A”, ‘M+ D’ have improved sweetness”). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness intensity (under 3.2 and Fig 7). Therefore, the combined sweetener composition will contribute more SEV value that would have been obvious to be greater than 7.3 and 8.1 at 400 ppm and 60 ppm respectively.

17.    Regarding claims 16-17, it is to be noted that the composition containing Reb M and N in combination with Reb D will have the property to improve sweetness (NPL Prakash et al. Under  3.2 Blending) and some of them below threshold value can serve as sweetness enhancer (e.g. at least in Prakash et al. ‘068) . Therefore, Reb M and N in combination with Reb D have the property to suppress bitterness. Therefore, bitterness value will be minimal. It is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired 

18.    Regarding claims 18, 19, as discussed above for claims 14,15, NPL Prakash et al. discloses that sucrose equivalent sweetness (SEV) under acidified condition pH 3.2 has more than 7.3 at 400 ppm and more than 8.3 at 600 ppm (at least in page 167, Fig 4 under 3.1). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness intensity (under 3.2 and Fig 7).
It is also to be noted that the composition containing Reb M and N in combination with Reb D have the property to suppress bitterness as discussed above for claims 16-17.
Therefore, if we combine these teachings, Reb D in combination with Reb M+N will enhance sweetness and will reduce bitterness.
It is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired sweetness with minimal/no bitter taste including S/B= 1.1 to 3.2 at 400 and 600 ppm respectively at ph. 3.2 and 3.1 in order to have the desired taste attributes of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

19.    Regarding claim 21, NPL Prakash et al. discloses that erythritol contributes an additional sweetness, rounded sweet profile (pages 170, 171 first para).

20.    Regarding claim 23, NPL Prakash et al. discloses the sweetening composition can be used in “foods” which can include beverage also (page 171 Under food application and Table 3).

21. 	Regarding claim 24, modified NPL Prakash et al. discloses that the total amount of N+M =400 ppm, therefore, it is “at least 300 ppm” to meet claim 24.

22.	Regarding claim 26,  it is also to be noted that for claim 26, it recites “at least one of Reb D and M” and “at least one of Reb N and O”. Therefore, it can be Reb N/Reb M that is 0.33 to meet claim 26 also. It is also to be noted that claim 26 recites “Reb O is 5-85% by weight of the giycoside composition or Reb N is 5-85% by weight of the glycoside composition” which is interpreted as either O or N in an amount of 5-85% by weight of the glycoside composition. Therefore, Reb N is 100 ppm (in Prakash et al. ‘068 [0039], [0040]) and which is 100/400= 25% by weight as discussed above for claim 1 to meet claim 26.
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify NPL Prakash et al. to include the teaching of Prakash et al. ‘068 et al. to use Reb N to in order to have

In addition, it is to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s)  from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudioside(s)  in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
In a similar way Prakash et al. can be used as secondary prior art to address Reb O as an alternative to Reb N (In Prakash et al. ‘068 [0039], [0040]) for claim 26. 


13.    Claims 9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of secondary prior arts  as applied to claim 1 and further in view of Putter et al. US 2014/0004244.

14.    Regarding claims 9, 11, modified NPL Prakash et al. is silent about Reb G.
Putter et al. discloses that the sweetener composition can include at least one sweetener e.g. Reb G ([0094]) in an amount of 27wt. % ([0102]) of the total weight of the tabletop sweetener composition sweetener composition (in [0092], [0102], [0104], [0105] claim 10).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb G. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb G from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb G in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).


23.    Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable
over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Delfosse et al. US 2013/0171315 and Weible et al. USPN 5008254.

24.    Regarding claim 20, NPL Prakash et al. is silent about the presence of bulking agent in the sweetener composition.
Delfosse et al. discloses that hydrocolloids e.g. pectin can be used in sweetener composition ([0026]) in order to provide as a lubricant and lubrication effect ([0026]) and also increases the sweetness level ([0045]). Weible et al. discloses that pectin is a bulking agent also (in claim 27 of Weible et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Morita et al. to include the teaching of Delfosse et al. and Weible et al. in order to provide the bulking agent pectin which acts as a lubricant to exhibit lubrication effect ([0026]) and also increases the sweetness level ([0045]) and Weible et al. discloses that pectin is a bulking agent also (in claim 27 of Weible et al.).

25.    Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Daniel et al. US 2014/0212562.

26.    Regarding claim 22, NPL Prakash et al. is silent about beverage comprising inulin. 
Daniel et al. discloses that sweet flavoring composition used to add in food without side effects (in Abstract, [0025]) comprises inulin in such a stevia , rebaudioside containing ([0017], Table 8) composition and inulin serves as fiber source in the composition (in Abstract, [0013], [0025], [0027]). It is to be noted that the food can be beverage also (in [0008], [0010], although these paragraphs are from Background section, however, these paragraphs used to mention that the disclosed invention intends to enhance sweet flavor by adding sweet flavoring agent with zero calorie or reduced calorie sweetener composition in beverage food also).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Daniel et al. to add in food without side effects (in Abstract, [0025]) which comprises inulin and inulin serves as primarily fiber source in the composition ([0027]) and it has many health benefits as well ([0038]).


27.    Claims 1, 3, 5, 14-15, 21, 23, 24 and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57:199-209, 2010).

28.    Regarding claims 1, 3, 5, 26, NPL Prakash et al. discloses that Rebaudioside M is used as non-calorie sweetener that is 200-350 times sweetener than sugar and having a clean sweet taste with a slight bitter or licorice aftertaste and in food or beverage products (Abstract). NPL Prakash et al. also discloses that Rebaudioside M is used in combination with Rebaudioside A making blends of 300 ppm Reb M with 100 ppm of Reb A which showed a higher improvement in sweetness intensity, overall sweetness profile (peak), bitter lingering and sweet lingering (page 169, under 3.2 and in page 170, Fig. 7).
NPL Prakash et al. is silent about Reb N.
NPL Ohta et al. discloses that SG 19 (which is Reb N) (Table 4) has sweetness equivalent to Reb A and gave a slightly latent sweet sensation to some volunteers (page 207, Under “Discussion”, col 2 second paragraph). Therefore, Reb N can be substituted in place of Reb A for desired taste profile etc. e.g. “latent sweet sensation” etc. Therefore, Reb N is considered as equivalent to Reb A in relation to ‘sweetness intensity’.
However, it is to be noted that, even if Reb M and Reb N have “similar sweetness intensity”, Reb A, Reb M, Reb N cannot be identical.
According to MPEP 2144.06 II “In order to rely on equivalence (in relation to sweetness intensity) as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). In this instance, 
Therefore, as claim 1 recites “at least one of Reb D, M, N, and O”, it can be interpreted as it can be Reb M and N also. Therefore, the disclosed 300 ppm Reb M and 100 ppm Reb A which is equivalent to 100 ppm Reb N as disclosed by modified Prakash et al. (page 169 of NPL Prakash et al. and Table 4 of Ohta et al.) will contain 300/400=75% by weight of Reb M and 100/400=25% by weight of Reb N to meet claims 1, 3 and 5.
Therefore, Reb N/M=100/300 = 0.33 which is greater than 0.1 and 0.2 (as Reb M =300 ppm and Reb N is l00 ppm under 3.2 of NPL Prakash et al. provides better sweetness profile and total sweetness , Fig 7) as claimed in claim 1.
Regarding claim 26, it is also to be noted that for claim 26, it recites “at least one of Reb D and M” and “at least one of Reb N and O”. Therefore, it can be Reb N/Reb M that is 0.33 to meet claim 26 also. It is also to be noted that claim 26 recites “Reb O is 5-85% by weight of the giycoside composition or Reb N is 5-85% by weight of the glycoside composition” which is interpreted as either O or N in an amount of 5-85% by weight of the glycoside composition. Therefore, Reb N is 100ppm and which is 100/400= 25% by weight as discussed above to meet claim 26.
One of ordinary skill in the art before the effective filling date of the claimed invention, would have been motivated to modify NPL Prakash et al. to include the teaching of NPL Ohta et al. to use Reb N to substitute Reb A in order to have

In addition, it is to be noted that there is no criticality with respect to the concentration of individual Rebaudioside to make the sweetener composition. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Rebaudioside (s) from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Rebaudioside(s) in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

29. 	Regarding claims 14, 15, NPL Prakash et al. discloses that sucrose equivalent (SEV) value measured under acidified condition in a citric acid buffer at pH 3.2 (page 167 second paragraph under Fig 4) of Reb M is at 300 ppm greater than 7.0 and 
It is to be noted that Reb M, N, addition improves the sweetness profile (page 168 Figs 4, 5 and 7 in Fig 7, it recites “combinations have more sweetness” page 169, under 3.2 e.g. ‘M=A”, ‘M+ D’ have improved sweetness”). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness intensity (under 3.2 and Fig 7). Therefore, the combined sweetener composition will contribute more SEV value that would have been obvious to be greater than 7.3 and 8.1 at 400 ppm and 60 ppm respectively.

30.    Regarding claim 21, NPL Prakash et al. discloses that erythritol contributes an additional sweetness, rounded sweet profile (pages 170, 171 first para).

31.    Regarding claim 23, NPL Prakash et al. discloses the sweetening composition can be used in “foods” which can include beverage also (page 171 Under food application).

32. 	Regarding claim 24, modified NPL Prakash et al. discloses that the total amount of N+M =400 ppm, therefore, it is “at least 300 ppm” to meet claim 24.

33.    Claims 2, 6, 13, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57: 199-209, 2010) as applied to claim 1 and further in view of Chen et al. US 2014/0296499.

34.    Regarding claims 2, 6, 13, modified NPL Prakash et al. discloses that Reb M can be combined with Reb D (l00 ppm). NPL Prakash et al. also discloses that the combined effects of Reb M and Reb D provides an improved total sweetness overall sweetness profile (Peak), leafy note and bitter lingering and sweet lingering (page 167).
Chen et al. discloses that Reb D in combination with steviol glycosides can be used in order to decrease the bitter aftertaste of other steviol glycosides ([0002]).
One of ordinary skill in the art before the effective filling date of the claimed invention would further modify Reb M containing sweetener composition of modified NPL Prakash et al.(at least on page 169, 3.2 of NPL Prakash et al.) by including the teaching of Chen et al. who discloses that Reb D has the unique property of decreasing bitter aftertaste of any steviol glycosides used in combination with Reb D (Chen et al. [0002]) in addition to its property to provide an improved total sweetness overall sweetness profile (Peak), leafy note and bitter lingering and sweet lingering (page 167 of NPL Prakash et al.,), therefore, an improved taste attributes of the ‘sweetener composition (NPL Prakash et al. page 167).
Therefore, the disclosed 300 ppm Reb M, 100 ppm of Reb D, and 100 ppm Reb A equivalent to 100 ppm Reb N (Equiv. Reb A) as disclosed by modified NPL Prakash et al. (page 169 of NPL Prakash et al. and Table 4 of Ohta et al.) will contribute 60% Reb M (300/500=60% dry weight) , 20% RebN (100/500=20%) and 20% Reb D (100/500=20%) to meet claim 6. 



36.    Regarding claims 16-17, it is to be noted that the composition containing Reb M and N in combination with Reb D have the property to suppress bitterness as discussed above (Chen et al. Reb D suppress bitterness aftertaste [0002]). Therefore, bitterness value will be minimal. It is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired sweetness with minimal/no bitter taste including 0.2 or less in order to have the desired taste attributes of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

37.    Regarding claims 18, 19, as discussed above for claims 14,15, NPL Prakash et al. discloses that sucrose equivalent sweetness (SEV) under acidified condition pH 3.2 has more than 7.3 at 400 ppm and more than 8.3 at 600 ppm (at least in page 167, Fig 4 under 3.1). It is also to be noted that the combinations of other rebaudiosides have made higher improvement in sweetness intensity (under 3.2 and Fig 7).
It is also to be noted that the composition containing Reb M and N in combination with Reb D have the property to suppress bitterness as discussed above (Chen et al. Reb D suppress bitterness aftertaste [0002]) as discussed above for claims 16-17.

Therefore, it is also within the skill of one of ordinary skill in the art to optimize the amounts of respective individual components from the disclosed range amounts which will meet the claimed range amounts in order to have the desired sweetness with minimal/no bitter taste including S/B= 1.1 to 3.2 at 400 and 600 ppm respectively at ph. 3.2 and 3.1 in order to have the desired taste attributes of the final product. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

38.	Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57: 199-209, 2010) as applied to claim 1 and further in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).

39.	Regarding claim 4, NPL Prakash et al. is silent about Reb O. Prakash et al.’068 discloses that Reb O can be in “combination thereof” in an amount of below 500 ppm in the ‘sweetener composition” to serve as sweetness enhancer ([0039]- [0040], [0050]). This meets the claim limitation of 10-80% by weight of the glycosides in the sweetener composition as claimed in claim 4. 

As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb O in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb O as “sweetener enhancer” in order to have desired sweetness with desired taste attributes of the final “sweetener composition”.

40. 	Claims 7, 9, 10, 12, are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57: 199-209, 2010) as applied to claim 1 and further in view of Chen et al. US 2014/0296499 and further in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).

41. 	Regarding claims 7, 12, modified NPL Prakash et al. discloses Reb M+N.
modified NPL Prakash et al. is silent about Reb D.
Chen also discloses that Reb D is a natural sweetening agent that can decrease the bitter aftertaste of steviol glycosides ([0002]).
One of ordinary skill in the art before the effective filling date of the claimed invention would further modify modified NPL Prakash et al. by including the teaching of Chen et al. who discloses that Reb D has the unique property of decreasing bitter aftertaste of any steviol glycosides used in combination with Reb D (Chen et al. [0002]) in addition to its property to provide an improved total sweetness overall sweetness profile (Peak), leafy note and bitter lingering and sweet lingering (page 167 of NPL Prakash et al.,), therefore, an improved taste attributes of the ‘sweetener composition (NPL Prakash et al. page 167).
Modified NPL Prakash et al. in view of Chen et al. disclose Reb M+N +D.
However, they are silent about Reb O.
Prakash et al.’068 discloses that Reb O can be in “combination thereof” with Reb D, M, and N in an amount of total up to 500 ppm in the ‘sweetener composition” to serve as sweetness enhancer ([0039], [0040]).
Prakash et al.’068 can, therefore, be used to modify further modified NPL Prakash et al. to add the amount from the disclosed range amount of Reb O (at least in [0039], [0040]) which meet the claimed range of 10-80% by weight of claim 4 and 15-
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb O. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb O from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb O in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is also to be noted that the concentration is disclosed by Prakash et al. Therefore, “sweetness’ and/or “sweetness enhancer” can be interpreted as (i) it 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb O as “sweetener enhancer” in order to have desired sweetness with desired taste attributes of the final “sweetener composition”.

42. 	Regarding claims 9, 10, Prakash et al.’068 also discloses Reb E is a high potency sweetener and Reb E can be used 1-300 ppm in the composition ([0215]).
Therefore, Prakash et al.’068 can, therefore, be used to modify further modified NPL Prakash et al. to add the amount from the disclosed range amount of Reb E ([0215]) which meet the claimed range of 15-80% by weight as claimed in claim 10.
For example, if we consider, as an example, 100 ppm of Reb E (one amount from the disclosed range) from within the disclosed range amount of less than 500 ppm, therefore, Reb M = 300/600=50% by weight, Reb D = 100/600= 16.6% by weight, Reb N = 100/600 = 16.6% by weight and Reb E= 100/600=16.6% by weight can be considered as percent value of the total amount considering 100 percent) (considering ppm is as unit and all the amounts and 100 percent is based on ppm unit).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb E. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb E from the disclosed range amount which meet the 
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb E in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb E as “high potency sweetener” ([0215] of Prakash et al. ‘068) in order to have desired sweetness with desired taste attributes.

43.    Claims 9, 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol. 3 pages 162-175) in view of secondary prior arts  as applied to claim 1 and further in view of Putter et al. US 2014/0004244.

44.    Regarding claims 9, 11, modified NPL Prakash et al. is silent about Reb G.

In addition, it is to be noted that there is no criticality with respect to the concentration of Reb G. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb G from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb G in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Therefore, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Putter et al. to incorporate Reb G as an additional sweetener in order to have desired sweetness and taste attributes of the sweetener composition.

45.    Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable
over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Delfosse et al. US 2013/0171315 and Weible et al. USPN 5008254.

46.    Regarding claim 20, NPL Prakash et al. is silent about the presence of bulking agent in the sweetener composition.
Delfosse et al. discloses that hydrocolloids e.g. pectin can be used in sweetener composition ([0026]) in order to provide as a lubricant and lubrication effect ([0026]) and also increases the sweetness level ([0045]). Weible et al. discloses that pectin is a bulking agent also (in claim 27 of Weible et al.).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Morita et al. to include the teaching of Delfosse et al. and Weible et al. in order to provide the bulking agent pectin which acts as a lubricant to exhibit lubrication effect ([0026]) and also increases the sweetness level ([0045]) and Weible et al. discloses that pectin is a bulking agent also (in claim 27 of Weible et al.).

47.    Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of secondary prior arts as applied to claim 1 and further in view of Daniel et al. US 2014/0212562.


Daniel et al. discloses that sweet flavoring composition used to add in food without side effects (in Abstract, [0025]) comprises inulin in such a stevia , rebaudioside containing ([0017], Table 8) composition and inulin serves as fiber source in the composition (in Abstract, [0013], [0025], [0027]). It is to be noted that the food can be beverage also (in [0008], [0010], although these paragraphs are from Background section, however, these paragraphs used to mention that the disclosed invention intends to enhance sweet flavor by adding sweet flavoring agent with zero calorie or reduced calorie sweetener composition in beverage food also).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Prakash et al. to include the teaching of Daniel et al. to add in food without side effects (in Abstract, [0025]) which comprises inulin and inulin serves as primarily fiber source in the composition ([0027]) and it has many health benefits as well ([0038]).

49.    Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Putter et al. US 2014/0004244.

50.    Regarding claim 25, it is to be noted that claim 25 recites “at least one of Reb D and Reb M” and “at least one of Reb E or Reb G”.

	 However, NPL Prakash et al. is silent about Reb G.
Putter et al. discloses that the sweetener composition can include at least one sweetener e.g. Reb G ([0094]) in an amount of 27wt. % ([0102]) of the total weight of the tabletop sweetener composition sweetener composition (in [0092], [0102], [0104], [0105] claim 10).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb G. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb G from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb G in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
.

51.    Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068).

52.    Regarding claim 25, it is to be noted that claim 25 recites “at least one of Reb D and Reb M” and “at least one of Reb E or Reb G”.
 	Therefore, NPL Prakash et al. discloses Reb M can be used as single sweetener (page 171, first line under Fig 7 and Fig 7) or in combination with other sweetener also (at least in 3.2) and can be used in an amount of 300 ppm in order to have non calorie sweetener composition.
However, NPL Prakash et al. is silent about Reb E.
Prakash et al. also discloses Reb E is a high potency sweetener and Reb E can be used 1-300 ppm in the composition ([0215]).
Therefore, Prakash et al.’068 can be used to modify further modified NPL Prakash et al. to add the amount from the disclosed range amount of Reb E ([0215]) which meet the claimed range of 15-80% by weight as claimed in claim 10 and 5-85% by weight as claimed in claim 25.
 (considering ppm is as unit and all the amounts and 100 percent is based on ppm unit).
In addition, it is to be noted that there is no criticality with respect to the concentration of Reb E. The reason is it is within the skill of one of ordinary skill in the art to optimize the amount of Reb E from the disclosed range amount which meet the claimed range amount in order to provide the desired sweetness of the final sweetener composition and taste profile when combined with the ‘sweetener composition” of modified NPL Prakash et al.
As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of Reb E in NPL Prakash et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired taste, texture attributes etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify further modified Prakash et al. to include the teaching of Prakash et al.’068 to add Reb E as “high potency sweetener” 

Response to arguments
53.	Applicants arguments overcome the rejections of record. The new grounds of rejection as set forth below are necessitated by considering 112 second paragraph rejection and also considering the rejection of prior claim 4 which was inadvertently omitted in the last office action.  Therefore, the following action is made non-final.
However, examiner made two sets of rejections using (a) NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Prakash et al. US 2014 /0272068 (henceforth Prakash et al. ‘068) and (b)  NPL Prakash et al. (in Foods 2014, vol 3 pages 162-175) in view of Ohta et al. (in J Appl Glycosci. 57:199-209, 2010).
in this office action.

54.	Applicants arguments have been addressed below:
	NPL Prakash et al. and Ohta et al.: 
Applicants argued on page 7 that 
(i) Ohta then concludes that both rebaudioside M (SGI7) and rebaudioside N (SGI 9) are about the same in that regard as rebaudioside A
(ii) That is not to say, however, that substituting SGI 7 or SGI9 for rebaudioside A would yield a directly comparable sweetener. Those skilled in the art at the time this application was filed would have realized that Ohta’s statement could not be read to 
(iii) As a matter of fact, the primary reference in this rejection, NPL Prakash et al., demonstrates that the interpretation of Ohta on which the Examiner relies is dubious.
(iv) The Examiner points to an example in NPL Prakash et al. of a blend of 300 ppm rebaudioside M with 100 ppm of rebaudioside A. If Ohta were interpreted to mean, as the Examiner apparently suggests, that rebaudioside N is a simple substitute for reb A, that same sentence must be read that rebaudioside M is a simple substitute for rebaudioside A. Substituting rebaudioside A for rebaudioside M simply leaves one with 100% rebaudioside M. NPL Prakash et al. specifically shows that blends of rebaudioside M with rebaudioside A, rebaudioside D, mogrosides, and a variety of other sweeteners behave notably differently from rebaudioside M alone.
In response, in order to respond properly, examiner has copied the total arguments in four sections above so that it can be read at a glance with examiner’s response below. 
NPL Prakash et al has disclosed Reb M showed reduced perception of bitterness, astringency , bitter lingering compared to Reb A “and similar sweetness (in 3.1 last paragraph second line and Fig 5A). 
Ohta et al. discloses that SG 17 and SG 19 which contained large sugar chain at the C19 position, had a sweetness equivalent to rebaubioside A (page 207 col 2 second paragraph) and SG 17 is Reb M and SG 19 is Reb N ( Table 4). Therefore, Ohta et al. is does not necessarily mean that  “rebaudioside M is a simple substitute for rebaudioside A” and therefore, “rebaudioside M simply leaves one with 100% rebaudioside M” as argued above because there are other qualities of Reb M e.g. reduced perception of bitterness, astringency , bitter lingering compared to Reb A “and similar sweetness (in 3.1 last paragraph second line and Fig 5A) which distinguishes Reb M from Reb A and obvious different attributes  because of different structure than Reb A. Therefore, Reb A cannot be 100% Reb M. Therefore, even if Reb M, and Reb N have “similar sweetness intensity” with Reb A, however, Reb A, Reb M, Reb N cannot be identical. In regards to Reb N substitution, it is to be noted that the motivation to modify NPL Prakash et al. with Reb N of Ohta et al. is based on having specialty of the flavor etc. attributes unique for Reb N, however, maintaining the equivalent sweetness intensity  profile of Reb A. 

55.	Applicants argument regarding claims 2,6,13 and 16-19 remains same in relation to NPL Prakash et al. and Ohta et al. and is discussed above. Applicants do not have any additional arguments related to the secondary prior art by Chen et al. used in this rejection. Therefore, this rejection is maintained.

56.	Prakash et al. ‘068: 
Applicants arguments regarding claims 7, 9,10,12 , another by using new secondary prior art by Prakash et al. US 2014/0272068 used to reject claims 7, 9,10,12  
In response, it is to be noted that Prakash et al. discloses that and as mentioned in the office action that “sweetness enhancer activity” can be present at or below 500 ppm and it includes Reb O also ([0039], [0040]). It is agreed that [0050] also states that the Reb O is said to be 50 ppm or less ([0050]), however it recites “In another embodiment” (in [0050]). Therefore, we should consider the disclosure as a whole. It is also to be noted that it is the product composition claim. Therefore, the concentration is disclosed by Prakash et al. Therefore, “sweetness’ and/or “sweetness enhancer” can be interpreted as (i) it provides contribution to the resultant final sweetness intensity (either direct addition of sweet taste and/or contributing as an enhancer by enhancing sweetness attributes of the components in the composition) of the final product.  Therefore, it is proper. 

57.	Putter et al. 
Applicants argued on page 9 that “Putter et al. refers to 27-50% of a sugar sweetener, not rebaudioside G”. 
Examiner disagrees. The reason is Putter et al. discloses that at least one ‘sweetener’ can be Reb G ([0071], [0092]) and ‘sweetener’ can be in an amount of 27-50% by weight of the total  ‘tabletop sweetener composition” ([0102]). Therefore, Reb G can be 27-50% by weight of the total sweetener composition.

Applicants did not have any further arguments. Therefore, the rejection is made as non-final. 

Conclusion
 58.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792